73475: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90730: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73475


Short Caption:STATE VS. DIST. CT. (HEARN (MATTHEW))Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR170502Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:03/07/2018 at 10:30 AMOral Argument Location:Carson City


Submission Date:03/07/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State of NevadaRebecca Carol Druckman
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Former)
						
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


Real Party in InterestMatthew Glenn HearnKendra G. Bertschy
							(Washoe County Public Defender)
						John Reese Petty
							(Washoe County Public Defender)
						


RespondentConnie J. Steinheimer


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


07/17/2017Filing FeePetition Filing fee waived.  Criminal.


07/17/2017Petition/WritFiled Petition for Writ of Mandamus or, Alternatively, Prohibition.17-23742




08/04/2017Notice/IncomingFiled District Attorney's Notice of Stay of Sentencing Hearing in the District Court.17-25996




09/13/2017Order/ProceduralFiled Order Directing the Filing of An Appendix and Answer. State: Appendix due: 11 days. Real Party in Interest: 15 days from the date the appendix is filed, to file and answer.17-30886




09/21/2017AppendixFiled Petitioner's Appendix.17-32056




09/21/2017MotionFiled Petitioner's Motion for an Extension of Time and for Leave to File a Supplemental Appendix.17-32052




10/04/2017Petition/WritFiled Real Party in Interest's Answer Against Issuance of Requested Writ (Answer to Petition for Writ).17-33634




10/18/2017Order/ProceduralFiled Order Denying Motion. Petitioner has filed a motion for an extension of time to file a supplemental appendix. The motion is denied.17-35663




12/27/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.17-44552




01/22/2018Notice/OutgoingIssued Notice Scheduling Oral Argument.Argument is scheduled for Wednesday, March 7, 2018, at 10:30 a.m. for 30 minutes in Carson City.18-02820




01/24/2018Notice/IncomingFiled Notice of Association of Counsel (Rebecca Druckman to argue on behalf of Petitioner).18-03320




02/16/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-06438




03/07/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


12/06/2018Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Cherry/Gibbons/Hardesty/Parraguirre. Douglas, C.J., concurring. Pickering, J., dissenting. 134 Nev. Adv. Opn. No. 96. EN BANC (SC)18-907303




12/21/2018Post-Judgment PetitionFiled Real Party in Interest's Petition for Rehearing.  (SC)18-909969




02/26/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Pickering, J., dissenting. (SC).19-08804




03/26/2019RemittiturIssued Notice in Lieu/Rehearing. (SC).19-13388




03/26/2019Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC).



Combined Case View